Citation Nr: 1201014	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to December 1957.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The medical evidence establishes that the Veteran's currently diagnosed bilateral hearing loss is the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran avers that he was exposed to acoustic trauma during active duty for training as a reservist.  Specifically, he attributes his hearing loss to close exposure to 105 millimeter Howitzer guns during four months of training.

In a February 2007 statement, the National Personnel Records Center (NPRC) notified the Veteran that his records could not be located and were presumed destroyed in the 1973 fire at St. Louis.  The Veteran's certificate of military service is all that remains of his service records.  This document reflects that the Veteran was a member of the U.S. Army Reserve and that he performed activity duty for training from July to December 1957.  No military occupational specialty (MOS) is listed, nor is the place of training specified.  

The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has submitted the July 2007 lay statements of his wife, son and daughter in support of his claim.  In aggregate, these statements reflect that the Veteran first displayed symptoms of hearing difficulty in 1979 and the 1980s.  His daughter observed that no one else in the family had hearing problems, therefore she believed that her father's hearing loss is due to his military service.

The Veteran has also submitted the statement of his private treating physician, M.G., M.D.  The statement is undated but was received in August 2007.  Dr. M.G. observed that the Veteran has long term hearing loss with hearing aid use.  The physician notes that the Veteran had a brief history of high intensity noise exposure during military service, but otherwise had no consistent jobs that subjected him to noise.  Dr. M.G. diagnosed moderate to severe sensorineural high frequency hearing loss, bilaterally and opined that the hearing loss is likely partially due to the high intensity noise exposure.  

A January 2008 VA examination reflects the following pure tone thresholds:


HERTZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
30
55
65
65
80
66
68
LEFT
20
20
55
65
75
54
80

CNC Maryland speech tests resulted in 68 percent speech discrimination on the right at 70 decibels and 72 percent at 80 decibels, and 80 percent on the left at 70 decibels.  These findings meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss.  

The examiner observed that no service treatment records were available for review, but noted the Veteran's reported in-service history of exposure to 105 millimeter Howitzers as a member of a gun crew without protection for four months, involving daily exposure to four to five Howitzers at a time.  The examiner noted that the Veteran and his witnesses stated that the Veteran's hearing loss did not become apparent until 30 years after his active service.  The examiner then opined while it was possible that noise exposure had some affect on the Veteran's hearing, she could not state that the diagnosed hearing loss was at least as likely as not a result of military noise.  Rather, she was unable to resolve the issue without resorting to mere speculation.

While there is no service department records currently associated with the claims folder confirming his MOS and training during his brief active duty for training as a reservist, the Board has considered the Veteran's statements with regard to the nature of his service.  The Veteran is competent to provide details about his active service and the circumstances of his duty.  In addition, he is competent to state he was exposed to loud noises, including exposure to 105 millimeter Howitzers.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran is credible with regard to his in-service noise exposure.  There is no evidence that the Veteran did not serve as he described, or that such service would have been inconsistent with the time and place of his service.  There is no evidence that the Veteran is an unreliable witness.

The Board thus accepts that the Veteran was exposed to loud noise associated with artillery during his active duty for training.  As the Board has conceded existence of the inservice injury, and VA and private records document existence of current bilateral hearing loss, the Board must now address whether there is an etiological link between the in-service noise exposure and current hearing loss disability.  

The record contains two medical opinions, the private undated opinion proffered by Dr. G.M., and the January 2008 VA opinion.  Neither opinions are negative, in that neither opinions definitively finds that the Veteran's hearing loss is not the result of his inservice acoustic trauma.  But neither opinion is completely adequate, either, in that the examiners were unable to review service treatment records.  Rather, the VA audiologist in January 2008 states that it is possible military noise exposure had some affect on the Veteran's hearing but advises that a more precise opinion could not be rendered without resorting to speculation.  Dr. G.M. opines the Veteran's hearing loss is partially due to the high intensity noise exposure the Veteran reported experiencing during his military service.  

Notwithstanding, the Board observes that the medical opinions in this case are incomplete because there were no service treatment records upon which to base a review.  Both medical professionals are otherwise qualified to render the opinions they provided.  The VA audiologist based her opinion on interview with and examination of the Veteran and review of those records available to include lay statements.  The private physician based his opinion on interview with and examination of the Veteran, as well as treatment of the Veteran.  

In summary, the Veteran, a credible witness, averred he was exposed to noise during his active duty for training.  The record contains two competent medical opinions which essentially find that the Veteran's current hearing loss either may have been impacted by, or is partially the result of, inservice acoustic trauma.  Given the foregoing and in awareness that the Veteran's records are lost and presumed destroyed, the Board finds that the preponderance of the evidence cannot be found to be against the claim.

Service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


